Judgment n the facts and a new trial granted, unless the plaintiff shall, within to the sum of $3,000, as of the date of ¡tipulate to reduce the verdict n thereof, in which event the judgment is modified accordingly and, as fsoymdSMed is, affirmed, without costs of this appeal to any party, on the ground.1 tMt'^ht? verdict of the jury is excessive. All concur. (Appeal from a judgment, of Onondaga Trial Term for plaintiff and against defendants Aubrey and' Syracuse Transit Corporation.) Present — ■ MeCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.